Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-6, 8-10, and 12-13 are pending and examined. Claims 7 and 11 are canceled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Mattingly on 10/14/2021.

Claims 2, 3, 5, 6, 8-10, and 12-13 have been accepted and remain as originally presented.

The claims have been amended as follows:

Claim 1 has been amended as follows:
	1. (Currently amended) An automated analyzer used for chemical analysis, comprising:
	a disc configured to hold one or more containers;

	a lid opening and closing mechanism disposed above the disc for opening and closing the lid; and
	a controller coupled to the disc and the lid opening and closing mechanism,
	wherein the lid opening and closing mechanism includes:
 	an arm portion extending downward in the vertical direction including an arm having a protrusion contacting portion that is configured to contact the protrusion on the lid, and
	a horizontal driving portion configured to move the arm in first and second directions along a horizontal direction,
	wherein the protrusion contacting portion includes an angled first surface having an angle greater than 0 degrees and less than 90 degrees when a horizontal surface that is perpendicular to the vertical direction is set as 0 degrees, and
	wherein the controller is configured to:
	control the lid opening and closing mechanism to open the lid by moving the arm in the first horizontal direction only and causing the protrusion contacting portion of the arm to contact the protrusion of the lid and maintain contact of the protrusion contacting portion and the protrusion as the arm is moved in the first horizontal direction thereby causing the protrusion to move upward in the vertical direction along the first surface of the protrusion contacting portion, and
	control the lid opening and closing mechanism to close the lid by moving the arm in the second horizontal direction only, which is opposite the first horizontal direction.

Claim 4 has been amended as follows:
	4. (Currently amended) The automated analyzer according to claim 1,
	wherein the lid opening and closing mechanism includes a pressing portion having a base portion and a rod configured to press the lid, the base portion extending in the vertical direction and is movably connected to a rail, which is connected to the horizontal driving portion,
	wherein the controller is further configured to:
	control the horizontal driving portion to move the rod in the first horizontal direction, and 
	control the lid opening and closing mechanism to move the rod in a direction of the first horizontal direction with a fixed position relationship with respect to the arm and contact an upper surface of the lid when the lid is opened and move the rod in the second horizontal direction with a fixed position relationship with respect to the arm and contact and apply pressure to the upper surface of the lid thereby closing the lid.

REASONS FOR ALLOWANCE
Claims 1-6, 8-10, and 12-13 have been renumbered as claims 1-6, 7-9, and 10-11, respectively, and are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Kobayashi et al. (Translation of JP Pub. No. 2014/32099; hereinafter Kobayashi) teaches opening a lid by moving an arm in a first horizontal direction and causing a protrusion (Pg. 6 3rd to Last Para-Pg. 7 4th Para., see Figs. 11-12 at hooks 113 contacting locking portions 101d of lids, the hooks opening the lids by moving in a horizontal and vertical direction. In Fig. 12, the lids open position, the locking portions 101d of the lids appear to move upward along the first surface of the hooks 113 compared to in Fig. 11, the lids closed position). However, Kobayashi does not teach, either alone or in combination with the art, that the arm moves in the first horizontal direction only.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798     

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798